HARRIS, J.
This case involves a construction project in which Orlando Dinner Entertainment, Inc. was the owner, while Kelsey Construction, Inc. was the general contractor and Span Systems, Inc. served both under a subcontract with Kelsey and under a direct contract with the owner. The judge entered a judgment against the owner and established a lien in favor of Kelsey on the direct contract (after a set-off because of poor performance of the roof work performed by Span) and a judgment in favor of Span against Kelsey (with the same set-off for poor performance of the roof, contract). Span also received a judgment establishing a lien against the owner under their direct contract.
Orlando Dinner appeals both judgments against it claiming inconsistent verdicts. No objection was made at the time the verdicts were returned and we find no fundamental error. We affirm all judgments.
Span cross-appeals the finding by the trial court that the lien established in favor of Kelsey has priority over the lien found in favor of Span. We agree that under the facts of this case the filing of a single notice of commencement was sufficient to include not only Span’s subcontract with Kelsey but also Span’s separate direct contract with the owner relating to a single project. The liens are entitled to equal priority.
AFFIRMED in part; REVERSED in part and REMANDED.
SAWAYA, J., and ORFINGER, M., Senior Judge, concur.